Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 28, 2009                                                                                             Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  138769                                                                                                Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                 SC: 138769
                                                                    COA: 288773
                                                                    Wayne CC: 07-010669-HF
  SAMUEL BRIAN POWELL,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 5, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 28, 2009                  _________________________________________
           d0921                                                               Clerk